Citation Nr: 0118122	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for major depression.  

3.  Entitlement to service connection for fainting/blackouts 
due to an undiagnosed illness.  

4.  Entitlement to service connection for night sweats due to 
an undiagnosed illness.  

5.  Entitlement to service connection for gastrointestinal 
complaints, including diarrhea and reflux, due to an 
undiagnosed illness.  

6.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
March 1993.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested and was 
scheduled to appear before a Member of the Board at 
videoconference hearing at the RO in March 2001; however, the 
veteran failed to report.

In a September 30, 1999 statement, the veteran indicated that 
the issues of service connection for hearing loss and 
tinnitus were no longer of concern, in light of the grant of 
service connection for tinnitus, evaluated as 10 percent 
disabling.  Thus, it appears that the veteran has withdrawn 
these issues.  Therefore, the Board no longer has 
jurisdiction of these issues.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Here, the veteran seeks service 
connection for several disorders some of which he attributes 
to an undiagnosed illness as a result of his service in the 
Persian Gulf.   38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  See 
also VAOGCPREC 8-98.

Although service medical records contain no diagnosis of 
mental illness, a September 1995 VA hospitalization report 
contains Axis I diagnoses of both major depressive episode 
and Gulf War syndrome, which raises some question as to the 
role between the veteran's psychiatric complaints and 
service.  Additionally, while a January 1996 VA examination 
appeared to exclude PTSD as a diagnosis in favor of 
depression, a March 1996 examination indicated that the 
veteran had many symptoms of PTSD.  Moroever, although 
various components of the veteran's complaints have been 
associated at various times with depression, examiners have 
not offered an opinion as to the etiology of the veteran's 
depressive symptoms.  Thus, the Board finds that the issues 
of service connection for PTSD and depression are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  An examination to clarify that question 
would be relevant to the issue at hand, and, under the 
circumstances, is warranted.  

The veteran seeks service connection for a disorder 
associated with fainting and blackouts he attributes to an 
undiagnosed disorder.  In August 1995, the veteran reported 
collapsing after experiencing what was characterized as 
questionably syncope, and the assessment was questionable 
syncope/mid-sleep disturbance.  A computed tomography (CT) 
scan of the head was negative.  During a December 1995 VA 
examination, the veteran complained of dizzy spells, 
associated with a loss of memory over "the last several 
months."  The examiner, however, did not offer a diagnosis 
or explanation of the veteran's complaints in this respect.  
An examination for the purpose of ascertaining the nature and 
etiology of the veteran's complaints in this respect is 
warranted given history of complaints and the lack of a firm 
diagnosis.  

The veteran seeks service connection for night sweats he 
attributes to an undiagnosed illness.  He also included in 
his original claim "neurologic symptoms."  A July 1997 
entry documents an assessment of questionable night sweats 
and peripheral neuropathy and characterizes these as 
secondary to questionable Gulf War syndrome.  A VA 
examination to clarify the nature and etiology of the 
veteran's complaints in this respect is warranted. 

The veteran attributes gastrointestinal symptoms to an 
undiagnosed illness.  The veteran has a history of 
gastrointestinal complaints in service.  During a December 
1995 VA examination, the veteran complained of heartburn.  
The examiner, however, did not offer a diagnosis to explain 
the veteran's complaints of heartburn or an opinion as to the 
etiology of those complaints.  An examination is warranted to 
identify the nature and etiology of any gastrointestinal 
complaints.  

The veteran seeks service connection for joint pain he 
attributes to an undiagnosed disorder.  Service medical 
records reflect that the veteran complained in service of 
right hip pain of unknown etiology.  Since separation from 
service, the veteran has complained of joint pains, including 
hip pain.  In December 1994, the impression was recurrent 
polyarthritis, although x-rays were unremarkable.  During a 
September 1998 VA examination, the veteran's complaints 
included right leg pain and numbness.  The examiner suggested 
that the veteran's history was suggestive of possible 
stenosis or spondylosis.  The impression was mild 
degenerative changes.  The scope of the impression, however, 
is unclear and the examination report leaves unclear to what 
extent the veteran's complaints are manifested by objective 
signs or symptoms and the nature of the veteran's disorder, 
if any.  Further examination, therefore, is warranted to 
clarify the nature and etiology of any current disorder.  

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
service personnel records.

2.  The RO should afford the veteran a 
psychiatric examination to identify the 
nature and etiology of any current 
neuropsychiatric disorders, including 
depressive disorder and/or PTSD.  The 
claims file should be made available to 
the examiner for review.  After reviewing 
the claims file, the examiner should 
indicate whether the veteran's 
complaints, including weakness, fatigue, 
memory loss, and sleep disturbance, may 
be explained by a known diagnosis, and, 
if so, the examiner should identify the 
diagnosis.  For each diagnosis 
identified, the examiner should indicate 
whether it is at least as likely as not 
that the disorder had its onset in 
service.  If a complaint cannot be 
explained by a known psychiatric 
diagnosis the examiner should so 
indicate.  The examiner should provide 
rationale for the determination.  If PTSD 
is diagnosed, the examiner should 
indicate the veteran's stressors.

3.  The RO should afford the veteran a VA 
examination to address the veteran's 
complaints he attributes to an 
undiagnosed illness to include - 
fainting/blackouts; night sweats; 
fatigue, sleep disturbance, and memory 
loss.  The claims file should be made 
available to the examiner for review.  
After reviewing the claims file, the 
examiner should indicate whether any of 
the complaints may be explained by a 
known disorder.  If so, the disorder(s) 
should be identified.  For each disorder 
identified, the examiner should indicate 
whether it is at least as likely as not 
that the disorder had its onset in 
service.  For each complaint that cannot 
be explained by a known disorder the 
examiner should so indicate.  For each 
such complaint, the examiner should 
indicate whether the complaint is 
corroborated by objective signs or 
symptoms or whether there is no evidence 
of any disorder, including an undiagnosed 
disorder.  

4.  The RO should afford the veteran a VA 
examination to address the veteran's 
complaints of gastrointestinal 
complaints, including diarrhea, reflux 
and heartburn, which he attributes to an 
undiagnosed illness.  The claims file 
should be made available to the examiner 
for review.  After reviewing the claims 
file, the examiner should indicate 
whether any of the complaints may be 
explained by a known disorder.  If so, 
the disorder(s) should be identified.  
For each disorder identified, the 
examiner should indicate whether it is at 
least as likely as not that the disorder 
had its onset in service.  For each 
complaint that cannot be explained by a 
known disorder the examiner should so 
indicate.  For each such complaint, the 
examiner should indicate whether the 
complaint is corroborated by objective 
signs or symptoms or whether there is no 
evidence of any disorder, including an 
undiagnosed disorder.  

5.  The RO should afford the veteran a VA 
examination to address the veteran's 
complaints of joint pain, including right 
knee, hip and back pain, which he 
attributes to an undiagnosed illness.  
The claims file should be made available 
to the examiner for review.  After 
reviewing the claims file, the examiner 
should indicate whether any of the 
complaints may be explained by a known 
disorder.  If so, the disorder(s) should 
be identified.  For each disorder 
identified, the examiner should indicate 
whether it is at least as likely as not 
that the disorder had its onset in 
service.  For each complaint that cannot 
be explained by a known disorder the 
examiner should so indicate.  For each 
such complaint, the examiner should 
indicate whether the complaint is 
corroborated by objective signs or 
symptoms or whether there is no evidence 
of any disorder, including an undiagnosed 
disorder.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all the 
evidence.  The RO should consider all of 
the representative's assertions and apply 
all regulations pertinent to the veteran's 
claims.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim. 38 C.F.R. 
§ 3.655 (2000).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


